Exhibit 10.1
GENERAL MILLS, INC.
EXECUTIVE INCENTIVE PLAN

1.   PURPOSE OF THE PLAN       The purpose of the General Mills, Inc., Executive
Incentive Plan (the “Plan”) is to provide financial rewards to key executives of
General Mills, Inc. (“General Mills”), its subsidiaries and affiliates (defined
as entities in which General Mills, Inc., has a significant equity or other
interest) (collectively with General Mills, the “Company”) in recognition of
their contributions to the success of the Company, and to align the interests of
such executives with the interests of the stockholders of the Company. Awards
under this Plan are intended to constitute “qualified performance-based
compensation” for purposes of Internal Revenue Code section 162(m), and the Plan
shall be construed consistently therewith.   2.   EFFECTIVE DATE       This Plan
shall become effective as of September 27, 2010, subject to the approval of the
stockholders of General Mills at the Annual Meeting of Stockholders on that
date. This Plan is a successor to and replaces the Executive Incentive Plan,
amended and approved by stockholders on September 25, 2000. Definitions used in
the Plan can be found in Section 11.   3.   ELIGIBLE PERSONS       All officers
of the Company shall be “Participants” eligible to receive Awards under the Plan
to the extent and pursuant to the discretion of the Committee.   4.   AWARD TYPE
      Under this Plan, the Committee may award Participants cash bonuses. Bonus
compensation payable under this Plan is intended to be exempt from the
requirements of section 409A of the Internal Revenue Code, and applicable
Treasury Regulations thereunder, pursuant to the exemption for certain
short-term deferral compensation provided under the Treasury Regulations.
Notwithstanding the foregoing, to the extent such bonus compensation is subject
to the requirements of section 409A, the terms of the Plan applicable to such
compensation are intended to comply with the requirements of section 409A and
shall be interpreted and administered in accordance with that intent. If any
provision of the Plan would otherwise conflict with or frustrate this intent,
that provision will be interpreted and deemed amended so as to avoid the
conflict. Further, for purposes of the limitations on nonqualified deferred
compensation under section 409A, each payment of compensation under this Plan
shall be treated as a separate payment of compensation for purposes of applying
the section 409A deferral election rules and the exclusion from section 409A for
certain short-term deferral amounts.   5.   AWARDS OF CASH BONUSES

  (a)   Performance Goal. In order for any Participant to receive an Award for a
Performance Period, the Net Earnings of the Company must be greater than zero.  
  (b)   Awards. At the end of the Performance Period, if the Committee certifies
that the requirement of Section 5(a) has been met, and subject to Section 5(f),
each Participant shall be deemed to have earned a cash Award equal in value to
the Maximum Amount, or such lesser amount as the Committee shall determine in
its absolute discretion to be appropriate; provided, however, that the exercise
of such discretion with respect to any Participant shall not have the effect of
increasing an Award payable to any other Participant.     (c)   Maximum Amount.
Notwithstanding any other provision of this Plan, in no event shall the total
Award value earned by any Participant for any one Performance Period exceed
0.5 percent of the Company’s Net Earnings for that Performance Period (“Maximum
Amount”). Furthermore, in no event shall the Maximum Amount exceed $10 million
for any 12 month Performance Period, prorated for Performance Periods of
different lengths. All Awards under this Plan shall be subject to the General
Mills 1933 Shareholder Resolution on Profit Sharing, as modified.



 



--------------------------------------------------------------------------------



 



  (d)   Payment Timing. Awards shall be payable in a lump sum following the
conclusion of the Company’s fiscal year and in no event later than two and
one-half months following the end of the Company’s fiscal year.     (e)  
Employment Requirements. Participants must be employed by the Company as of the
last business day of the Company’s fiscal year in order to receive an Award, if
any, subject to the following:

  (i)   Participants who, during a fiscal year, receive benefits (including but
not limited to all or a portion of an incentive award) under the General Mills
Separation Pay and Benefits Program for Officers are not eligible for Awards
under this Plan.     (ii)   Participants who, during a fiscal year, “retire” on
or after age 55 with 5 or more years of service with the Company shall receive
an Award equal in amount to what would have been earned for the fiscal year
during which the Participant retires had such Participant remained employed
through the conclusion of such fiscal year (based on actual performance),
adjusted to take into account only the portion of the fiscal year during which
the Participant remained actively employed by the Company, payable in a lump sum
following the conclusion of such fiscal year but in no event later than two and
one-half months following such conclusion.     (iii)   If a Participant dies
during a fiscal year an Award shall be paid to the Participant’s estate in an
amount equal to the Award that otherwise would have been paid had the
Participant remained employed by the Company through the end of the fiscal year
(based on actual performance), adjusted to take into account only the portion of
the fiscal year during which the Participant remained actively employed by the
Company, payable in a lump sum following the conclusion of such fiscal year but
in no event later than two and one-half months following such conclusion.      
  Nothing in this Section 5(e) in any way limits the Committee’s discretionary
authority to determine the amount of an Award, or to reduce or eliminate a
Participant’s Award, under this Plan. Furthermore, nothing in this Section shall
be construed in a manner that would cause any Award which is intended to be a
qualified performance-based award under Code section 162(m) to fail to qualify
for the section 162(m) exemption from the limitation on deductibility imposed by
section 162(m), as amended from time to time.

  (f)   Awards subject to Clawback Policy. All Awards are specifically made
subject to the Company’s Executive Compensation Clawback Policy.

6.   CHANGE OF CONTROL       Upon a Change of Control the Committee may make
such adjustments and/or settlements of Awards for the Performance Period within
which the Change of Control occurs as it deems appropriate and consistent with
the Plan’s purposes; provided, however, that any such additional adjustments
and/or settlements shall be in compliance with section 409A. “Change of Control”
as used in this Plan has the meaning provided at Section 2.4 of Plan B of the
General Mills Separation Pay and Benefits Program for Officers.   7.  
ADMINISTRATION OF THE PLAN

  (a)   Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 7, subject to the following:

  (i)   Subject to the provisions of the Plan, the Committee shall have the
authority and discretion to select from among the eligible Company employees
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the amounts covered by the Awards, to establish the terms,
conditions, restrictions, and other provisions of such Awards, to determine
whether objectives and conditions for earning Awards have been met, and to
cancel or suspend Awards. In making such determinations, the Committee may take
into account the nature of services rendered by the individual, the individual’s
present and potential contribution to the Company’s success, and such other
factors as the Committee deems relevant.

 



--------------------------------------------------------------------------------



 



  (ii)   The Committee shall have the authority and discretion to establish
terms and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside the United States.     (iii)   The Committee shall have the authority
and discretion to interpret the Plan, to establish, amend and rescind any rules
and regulations relating to the Plan, to determine the terms and provisions of
any agreements made pursuant to the Plan, and to make all other determinations
that may be necessary or advisable for the administration of the Plan. There is
no obligation for uniformity of treatment of Participants under the Plan.    
(iv)   Any interpretation of the Plan by the Committee and any decision made by
it under the Plan shall be final and binding.

  (b)   Delegation by Committee. Except to the extent prohibited by applicable
law, the Committee may delegate all or any portion of its responsibilities and
powers to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.     (c)  
Withholding Taxes. The Company shall have the right to deduct from all payments
hereunder any federal, state, local or foreign taxes or social contributions
required by law to be withheld with respect to such Awards. The Participant
shall be solely responsible for the satisfaction of any federal, state, local or
foreign taxes on payments under the Plan.     (d)   No Rights to Awards. Except
as set forth herein, no Company employee or other person shall have any claim or
right to be granted an Award under the Plan, or to be granted an Award in any
particular amount. Neither the Plan nor any action taken hereunder shall be
construed as giving any individual any right to be retained in the employ of the
Company or to interfere with the ability of the Company to terminate any
employee’s employment relationship at any time.     (e)   No Funding of Plan.
The Plan shall be unfunded, and the Awards shall be paid solely from the general
assets of the Company. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Award under the Plan. To the extent that any person acquires
a right to receive payments under the Plan, the right is no greater than the
right of any other unsecured general creditor.     (f)   Offset for Monies Owed.
Any payments made under the Plan will be offset for any monies that are owed to
the Company to the extent permitted by applicable law.     (g)   Severability.
If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, and the
remainder of the Plan or Award shall remain in full force and effect.     (h)  
Governing Law. The Plan and all rights and Awards hereunder shall be construed
in accordance with and governed by the laws of the State of Minnesota.     (i)  
Non-alienation. No amounts payable under the Plan shall be subject in any manner
to alienation, anticipation, or assignment, nor may they be transferred,
pledged, hypothecated or otherwise disposed of during any time before an Award
is paid.

8.   AMENDMENTS OF THE PLAN       The Committee may from time to time prescribe,
amend and rescind rules and regulations relating to the Plan. Subject to the
approval of the Board, where required, the Committee may at any time terminate,
amend or suspend the operation of

 



--------------------------------------------------------------------------------



 



    the Plan, provided that no action shall be taken by the Board or the
Committee without the approval of the stockholders of General Mills which would
amend the Maximum Amount that may be granted to any single Participant.   9.  
FOREIGN JURISDICTIONS       The Committee may adopt, amend and terminate
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
any foreign jurisdiction, to employees of the Company who are subject to such
laws and who receive Awards under the Plan.   10.   NOTICE       All notices to
the Company regarding the Plan shall be in writing, effective as of actual
receipt by the Company, and shall be sent to:

General Mills, Inc.
Number One General Mills Boulevard
Minneapolis, Minnesota 55426
Attention: Corporate Compensation

11.   DEFINITIONS       For purposes of this Plan, the following terms shall
have the meanings set forth below.       “1934 Act” means the Securities
Exchange Act of 1934.       “Award” is defined in Section 4.       “Board” means
the Board of Directors of General Mills.       “Committee” means the
Compensation Committee of the Board, or such other committee as the Board may
from time to time select, provided that the Committee must at all times be
composed of two or more members of the Board, each of whom qualifies as an
“outside director” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended.       “Company” is defined in Section 1.      
“General Mills” is defined in Section 1.       “Maximum Amount” is defined in
Section 5(c).       “Net Earnings” means the Company’s earnings from continuing
operations excluding items identified and disclosed by the Company as
non-recurring or special costs and after taxes.       “Participant” is defined
in Section 3.       “Performance Period” means a fiscal year of the Company, or
such other period as the Committee may from time to time establish.

 